
	
		I
		111th CONGRESS
		2d Session
		H. R. 4472
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Camp introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of the Army to take action with
		  respect to the Chicago waterway system to prevent the migration of bighead and
		  silver carps into Lake Michigan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Close All Routes and Prevent Asian Carp Today Act of
			 2010.
		2.Actions with
			 respect to the Chicago waterway system
			(a)In
			 generalWith respect to the
			 Chicago waterway system, the Secretary of the Army shall take actions,
			 consistent with applicable law, to ensure the following:
				(1)The immediate
			 closure and ceasing of operation of the locks at the O’Brien Lock and Dam and
			 the Chicago Controlling Works until a strategy relating to controlled lock
			 operations is developed.
				(2)The installation of interim barriers or
			 other structures in the North Shore Channel as necessary to prevent the
			 migration of bighead and silver carps into Lake Michigan.
				(3)The installation of interim barriers or
			 other structures in the Grand Calumet and Little Calumet Rivers as necessary to
			 prevent the migration of bighead and silver carps into Lake Michigan.
				(4)The installation of interim barriers in the
			 Chicago waterway system between the Des Plaines River and the Chicago Sanitary
			 and Ship Canal and the Illinois and Michigan Canal and the Chicago Sanitary and
			 Ship Canal to prevent bighead and silver carps from entering the Chicago
			 Sanitary and Ship Canal during a flood event.
				(5)The operation of
			 the Electrical Disbursal Barrier System at optimal operating power and the
			 expedited completion of proposed barrier IIB of such system.
				(6)The comprehensive
			 monitoring of the Chicago Sanitary and Ship Canal and all connected waterways
			 for the presence and location of bighead and silver carps using the best
			 available methods.
				(7)The eradication of
			 any bighead or silver carps discovered in the Chicago waterway system.
				(8)The upgrading and
			 making permanent of barrier I of the Electrical Disbursal Barrier System in a
			 location and with the features and operations determined to be the most
			 effective.
				(9)The implementation of measures recommended
			 in the efficacy study authorized under section 3061 of the Water Resources
			 Development Act of 2007 (Public Law 110–114; 121 Stat. 1121) or provided in
			 related interim reports.
				(10)The
			 implementation of emergency measures, as necessary, to prevent bighead and
			 silver carps from dispersing into the Great Lakes.
				(11)The acquisition
			 of real estate necessary for the construction, operation, and maintenance of
			 the Electrical Disbursal Barrier System.
				(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Army shall submit to Congress a
			 report describing the following:
				(1)The actions taken
			 by the Secretary pursuant to subsection (a).
				(2)Strategies for
			 addressing any effects with respect to commerce resulting from such
			 actions.
				(3)Strategies for
			 addressing any effects with respect to flood control resulting from such
			 actions.
				(4)Legislative
			 recommendations relating to strategies under paragraphs (2) and (3).
				(c)Chicago waterway
			 system definedIn this section, the term Chicago waterway
			 system means the system of waterways in Illinois and Indiana composed of
			 the following:
				(1)The Chicago
			 Sanitary and Ship Canal.
				(2)The Calumet-Sag
			 Channel.
				(3)The Chicago
			 River.
				(4)The Calumet
			 River.
				(5)The Grand Calumet
			 River.
				(6)The Little Calumet
			 River.
				(7)The North Shore
			 Channel.
				(8)The Illinois and
			 Michigan Canal.
				
